ORDER

Based upon all the files, records and proceedings herein, and upon the petition of the Director of the Lawyers Professional Responsibility Board,
IT IS HEREBY ORDERED that, effective immediately, the respondent Paris Don-ray Getty, be and the same is, temporarily suspended pending final determination of these disciplinary proceedings, pursuant to Rule 16, Rules on Lawyers Professional Responsibility. Respondent shall, within 5 days of the filing of this order, notify each of his clients of his inability to continue representation of the client and otherwise shall comply fully with the provisions of Rule 26 and Rule 27, Rules on Lawyers Professional Responsibility.
/s/ M. Jeanne Coyne Associate Justice